DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 21 July 2022 with respect to the objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding objections and rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections have been considered but are moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is recited word for word in claim 13 in lines 5-7 of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being obvious over US 2013/0296726 to Niebauer et al., hereinafter Niebauer (previously cited), in view of US 2017/0354365 to Zhou, hereinafter Zhou.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Niebauer discloses a method comprising: applying infranodal pacing to a patient at a pacing site (para 0024; Fig 3: step 52); obtaining electrocardiogram (ECG) data representing the pacing site from a set of electrodes as an ECG lead (para 0024; Fig 3: step 54); extracting a predictor value representing a frequency content a portion of the ECG lead (para 0019, 0025; Fig 3: step 56); determining a fitness parameter for the pacing site from at least the predictor value (para 0025; Fig 3: step 58), the fitness parameter representing a likelihood that the infranodal pacing applied at the pacing site will induce left ventricular dysfunction in the patient (para 0015, 0025); and displaying the fitness parameter to a user at an associated display (para 0025; Fig 3: step 60).
Niebauer does not disclose the predictor value for the frequency content of the portion of the ECG lead comprising a change in the median frequency across the portion of the ECG lead.
However, Zhou teaches the predictor value for the frequency content of the portion of the ECG lead comprising a change in the median frequency across the portion of the ECG lead (para 0118-0120, 0129).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the predictor value of Niebauer comprising a change in the median frequency across the portion of the ECG lead, as taught by Zhou, for purpose of enabling accurate prediction of tachyarrhythmia, and other acute cardiac events, prior to their occurrence (para 0006).
Regarding claim 2, Niebauer further teaches wherein extracting a predictor value representing the frequency content of the ECG lead comprises: isolating a QRS complex from the ECG lead; and extracting the predictor value as to represent a frequency content of the isolated QRS complex (para 0019).
Regarding claim 3, Niebauer further teaches wherein the predictor value for the frequency content of the portion of the ECG lead is extracted as a fundamental frequency of the portion of the ECG lead (para 0018, 0029).
Regarding claim 5, Niebauer further teaches wherein the predictor value for the frequency content of the portion of the ECG lead is extracted as a difference between a median frequency of a first subregion of the portion of the ECG lead and a median frequency of a second subregion of the portion of the ECG lead (para 0018).
Regarding claim 6, Niebauer further teaches determining a fitness parameter for the pacing site from at least the predictor value comprises determining a fitness parameter for the pacing site from the predictor value and a biometric parameter that is not extracted from a frequency content of the ECG lead (para 0020).
Regarding claim 7, Niebauer further teaches wherein the biometric parameter is a left ventricular ejection fraction of the patient (para 0025).
Regarding claim 8, Niebauer further teaches wherein the ECG lead is a first ECG lead, the pacing site is a first pacing site, the predictor value is a first predictor, and the fitness parameter is a first fitness parameter and the method further comprising: applying infranodal pacing to the patient at a second pacing site; obtaining electrocardiogram (ECG) data representing the second pacing site from the set of electrodes as a second ECG lead; extracting a second predictor value representing a frequency content of as portion of the second ECG lead; determining a second fitness parameter for the second pacing site from at least the extracted second predictor value, the second fitness parameter representing a likelihood that the infranodal pacing applied at the second pacing site will induce left ventricular dysfunction in the patient; selecting between the first pacing site and the second pacing site according to the first fitness parameter and the second fitness parameter (para 0028-0030; Fig 5: process of method recited in claim 1 is repeated using the same steps until all pacing sites have been tested).
Regarding claim 9, Niebauer further teaches wherein determining the fitness parameter for the pacing site from at least the extracted predictor value comprises providing the predictor value to a machine learning model (para 0020).
Regarding claim 10, Niebauer further teaches wherein the predictor value is a first predictor and the method further comprising extracting a second predictor value, wherein providing the predictor value to the machine learning model comprises providing the first predictor value to a first machine learning model when the second predictor value is within a first range, and providing the second predictor value to a second machine learning model when the second predictor value is within a second range (para 0028-0030; Fig 5).
Regarding claim 11, Niebauer further teaches wherein the second predictor value is a left ventricular ejection fraction of the patient (para 0027).
Regarding claim 12, Niebauer further teaches wherein applying infranodal pacing to the patient comprises applying right ventricular pacing to the patient (para 0028).
Regarding claim 13, Niebauer discloses a system (Fig 1, 6) comprising: a signal processor configured to receive an ECG lead and isolate a portion of interest from the ECG lead during infranodal pacing of a patient (para 0017, 0024); a predictor extraction component configured to extract a predictor value representing a frequency content of the portion of interest (para 0018); and a parameter calculation component configured to determine a parameter representing the likelihood that the patient will experience left ventricular dysfunction induced by the infranodal pacing from at least the predictor value (para 0015, 0020, 0025).
Niebauer does not disclose the predictor value for the frequency content of the portion of the ECG lead comprising a change in the median frequency across the portion of the ECG lead.
However, Zhou teaches the predictor value for the frequency content of the portion of the ECG lead comprising a change in the median frequency across the portion of the ECG lead (para 0118-0120, 0129).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the predictor value of Niebauer comprising a change in the median frequency across the portion of the ECG lead, as taught by Zhou, for purpose of enabling accurate prediction of tachyarrhythmia, and other acute cardiac events, prior to their occurrence (para 0006).
Regarding claim 14, Niebauer further teaches wherein the signal processor is configured to isolate a QRS complex as the portion of interest from the ECG lead (para 0019).
Regarding claim 15, Niebauer further teaches wherein the prediction extraction component extracts a fundamental frequency of the QRS complex as the predictor value (para 0018, 0029).
Regarding claim 16, Zhou, as previously applied teaches wherein the prediction extraction component extracts a value representing a change in the median frequency across the QRS complex as the predictor value (para 0118-0120, 0129).
Regarding claim 17, Niebauer further teaches wherein the parameter calculation component is configured to determine the parameter representing the likelihood that the patient will experience left ventricular dysfunction induced by the infranodal pacing from the predictor value and a biometric parameter that is not extracted from a frequency component of the QRS complex (para 0020).
Regarding claim 18, Niebauer further teaches wherein the biometric parameter is duration of the QRS complex (para 0025).
Regarding claim 19, Niebauer further teaches the parameter calculation component comprising a machine learning model trained on data from a plurality of previous patients (para 0027).
Regarding claim 20, Niebauer teaches a method comprising: applying infranodal pacing to a patient using a first pacing method (para 0024; Fig 3: step 52); obtaining electrocardiogram (ECG) data representing the first pacing method from a set of electrodes as a first ECG lead (para 0024; Fig 3: step 54); extracting a predictor value representing a frequency content of a QRS complex of the first ECG lead (para 0019, 0025; Fig 3: step 56); determining a fitness parameter for the first pacing method from at least the first predictor value (para 0025; Fig 3: step 58), the fitness parameter representing a likelihood that the infranodal pacing using the first pacing method will induce left ventricular dysfunction in the patient (para 0015, 0025); and selecting a second pacing method for the patient if the fitness parameter does not meet a threshold value (para 0030; Fig 5).
Niebauer does not disclose the predictor value representing a change in the median frequency across the portion of the ECG lead.
However, Zhou teaches the predictor value representing a change in the median frequency across the portion of the ECG lead (para 0118-0120, 0129).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the predictor value of Niebauer comprising a change in the median frequency across the portion of the ECG lead, as taught by Zhou, for purpose of enabling accurate prediction of tachyarrhythmia, and other acute cardiac events, prior to their occurrence (para 0006).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792